       Case: 3:21-cv-00117-wmc Document #: 8 Filed: 03/17/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

HAJJI MCREYNOLDS-EL,

                            Petitioner,                                ORDER
       v.
                                                                     21-cv-117-wmc
RON CRAMER, Sheriff,
Eau Claire County,

                            Respondent.


       Hajji McReynolds-El has moved for reconsideration of the court’s February 25,

2021 order, in which the court dismissed McReynolds-El’s habeas corpus petition after

finding that he had failed to exhaust his state court remedies. (2/25/21 Order (dkt. #2).)

Petitioner argues that he should be excused from the exhaustion requirement under 28

U.S.C. § 2254(b)(1)(B)(ii), which allows a federal court to consider unexhausted claims if

“circumstances exist that render [State corrective] process ineffective to protect the rights

of the applicant.” According to petitioner, the state courts of Wisconsin “lack subject

matter jurisdiction” over him because the trial court denied him his right to represent

himself at trial and was biased against him. Even accepting that such errors might be of

constitutional magnitude, however, petitioner is simply incorrect that such errors result in

a loss of “jurisdiction.”   Subject matter jurisdiction is established by the Wisconsin

Constitution and “refers to the power of a court to decide certain types of actions.” City

of Eau Claire v. Booth, 2016 WI 65, ¶ 7, 370 Wis. 2d 595, 601, 882 N.W.2d 738, 741

(citation omitted). A court does not lose that power merely because it or a lower court

might have committed an error – even a constitutional one – during the proceedings.
          Case: 3:21-cv-00117-wmc Document #: 8 Filed: 03/17/21 Page 2 of 2




Nothing in petitioner’s motion suggests that Wisconsin’s postconviction motion procedure

is ineffective to correct such errors and protect his rights.      As this court previously

explained, petitioner must exhaust that process before filing a habeas petition in this court.

       Because nothing in petitioner’s motion suggests that this court made any manifest

errors of law or fact in dismissing his petition, his motion for reconsideration must be

denied.




                                          ORDER

       IT IS ORDERED that Hajji McReynolds-El’s motion for reconsideration (dkt. #7)

is DENIED.

       Entered this 17th day of March, 2021.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              2
